Citation Nr: 1535070	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post open reduction internal fixation of the left wrist with moderate degenerative changes (left wrist disability).

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disability).

3. Entitlement to separate compensable rating for radiculopathy of the right lower extremity.

4. Entitlement to separate compensable rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978, August 1981 to February 1991, and December 2003 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2013 at which time the matter was remanded for further evidentiary development.  There has been substantial compliance with the Board's January 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Because evaluation of a back disability necessarily involves evaluation of neurological abnormalities and, as discussed below, the record establishes symptomatic, bilateral radiculopathy, the issues on appeal have been expanded to include entitlement to a compensable evaluation for radiculopathy of the right and left lower extremities.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected status post open reduction internal fixation left wrist with moderate degenerative changes is manifested by pain, stiffness, and limitation of motion; there is no evidence of ankyloses.

2.  Throughout the rating period on appeal, the Veteran's service-connected DDD of the lumbar spine is manifested by forward flexion to greater than 30 degrees, even when considering flare-ups and repetitive use, no ankylosis, and no incapacitating episodes.

3.  Effective February 21, 2013, the Veteran is entitled to a separate compensable rating for right lower extremity radiculopathy, which manifested as mild incomplete partial paralysis.

4.  Effective February 21, 2013, the Veteran is entitled to separate compensable ratings for left lower extremity radiculopathy, which manifested as mild incomplete partial paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post internal fixation open reduction, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010-5215 (2014).

2.  The criteria for an initial rating in excess of 20 percent for the DDD, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  Effective February 21, 2013, the criteria for a separate compensable disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).

4.  Effective February 21, 2013, the criteria for a separate compensable disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Since the appellate issues in this appeal (entitlement to assignment of a higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in February 2007), another VCAA notice is not required. VAOPGCPREC 8-2003.

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims for initial increased ratings for his left wrist and low back disabilities.  VA has obtained VA treatment records and has provided the appellant with VA examinations in March 2007 and February 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected back and left wrist disabilities and are thus deemed adequate for rating purposes. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination reports are predicated on a physical examination and contain the findings necessary to evaluate the disabilities under the applicable rating criteria. 

In summary, the Board finds that all reasonable efforts have been undertaken by VA with respect to this appeal and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Facts

The Veteran's service treatment records show that he injured his left wrist in August 2004 after falling off of a vehicle.  In December 2004, he underwent surgical scaphoid ligament repair and radial head styloidectomy.  The records also show that he had low back pain off and on.  He was found by a lumbar spine magnetic resonance imaging (MRI) performed in November 2005 to have L5-S1 disc protrusion, with impingement of bilateral nerve roots, L4-5 mild broad based disc bulge, and degenerative disc at L4-S1.  In February and March 2006, he was given epidural steroid injections, and was assessed in April 2006 as having lumbar back pain, lumbar radiculopathy, and intervertebral disc perfusion.  He was medically discharged from service in August 2006 due in part to his left wrist and back disabilities.

The Veteran was initially seen at a VA primary care clinic in December 2006 for various complaints including his back.  Findings revealed minimal bilateral paraspinal tenderness.  He was noted to be able to flex within two inches of toe touching and came upright without using his hands.  Lateral flexion, extension and straight leg raising were all negative.  The examiner reported that the Veteran had no indication physically of anything except myofascial back pain.  He changed the Veteran's back medication to etodolac 500 milligrams (mg) twice a day (BID) and methocarbamaol 500 mg BID, and recommended stretching and heat.  He also assessed the Veteran as having residual left wrist soreness from wrist fracture and fusion.  

Lumbar spine x-rays in December 2006 revealed loss of lumbar lordosis that was noted to be secondary to spasm versus position.  The Veteran was similarly found on exam in January 2007 to have mild myofascial back pains and no indication of sciatica.

At a VA general examination in March 2007, the Veteran reported decreased range of motion in his fingers and wrist and pain flare-ups one to two times a day lasting an hour.  He said he uses a left wrist brace at work and only used his left hand for writing his name.  The Veteran reported being left hand dominant.  The examiner reported observing him using his left hand to thumb through pages of medical records and to reach in his left pocket to get his cell phone without difficulty.  On examination there was no swelling, gross deformity or warmth of the wrist, but the wrist was tender along the scar.  (The car is rated separately and is not on appeal.)  There was also no redness, warmth, edema or other signs of infection or drainage.  Range of motion revealed dorsiflexion to 5 degrees limited by pain after repetitive motion.  Palmar flexion was 10 degrees limited by pain.  Radial deviation was 10 degrees limited by pain and ulnar deviation was 10 degrees limited by pain.  The Veteran held his left arm to minimize pain and could not make a good fist with his left hand.  He was able to do thumb to finger opposition with all fingers left and right.  He was noted to have limited range of motion of his left wrist with submaximal effort secondary to pain.  The examiner said that review of the claim file suggested more range of motion present from previous exam by orthopedic and physical therapist than was demonstrated at the exam that day.  He diagnosed the Veteran as having status post open reduction internal fixation left wrist with moderate degenerative changes and residuals.  With respect to Deluca consideration, the examiner reported that additional limitation of function due to repetitive use or flare ups could not be determined without resorting to mere speculation.

The Veteran also reported at the March 2007 VA general examination that chronic pain with radiation occasionally ran down his right leg posteriorly to the distal femur area, and did not go past his knee.  He reported flare ups with sharp pain two to three times a day lasting ten minutes.  He said flare ups were precipitated by walking, lifting greater than 10 pounds, bending and twisting and unknown causes.  He said that the pain was eased by medication and a heating pad.  He said he wore a back brace at work and had reduced productivity.  He denied any effect on his activities of daily living and denied being given bedrest.  He denied tenderness to the thoracolumbar post and had no deformity or spasm in the thoracolumbar area.  Following repetitive motion, forward flexion was demonstrated to 50 degrees limited by pain, extension to 20 degrees limited by pain, left and right lateral flexion to 20 degrees with pain, and left and right lateral rotation to 45 degrees with pain at the extreme.  Straight leg raises were negative when sitting, but there was low back pain when lying flat without radicular symptoms.  Sensorimotor findings were unremarkable.  The examiner diagnosed the Veteran as lumbar spine with degenerative disc disease.  With respect to Deluca consideration, the examiner reported that additional limitation of function due to repetitive use or flare ups could not be determined without resorting to mere speculation.

A CAT scan of the lumbar spine was performed in May 2007 due to complaints of low back right posterior thigh pain.  Findings revealed early and mild degenerative disc disease from L4 through S1.  Findings from a lumbar MRI performed in July 2008 revealed mild broad-based bulging of discs at the L4-L5 and L5-S1 levels with degenerative changes.

In requesting higher evaluations, the Veteran reported on his October 2008 notice of disagreement that his back hurt all the time and he had "unbearable" back pain, even with medication.  He said since his inservice wrist surgery, he has been unable to work or use his wrist as he did prior to the surgery and he has swollen fingers upon awakening.  

Lumbar spine x-rays in September 2010 revealed mild degenerative changes in the lower lumbar spine.

The Veteran reported at a VA wrist examination in February 2013 having a stable, unchanged left wrist for five years and denied any change in treatment.  He said in July 2009 VA issued him Thermoskin Arthritis Gloves which he wore all the time until they wore out.  He did not replace them.  He reported daily intermittent throbbing aching pain and said he was unable to bend his wrist backwards all the way.  He also complained of left wrist and finger stiffness and said he was not able to perform pushups.  He reported flare ups of the wrist once a year with the last one occurring one month earlier.  He said he took one sick day in 2011 for left wrist pain.  Range of motion findings revealed left wrist palmar flexion to 30 degrees with no objective evidence of painful motion, and left wrist dorsiflexion)(extension) to 15 degrees with no objective evidence of painful motion.  The same findings were revealed on post-test range of motion.  The Veteran did not have additional limitation in range of motion of the wrist following repetitive-use testing.  He did have functional loss with less movement than normal on the left side.  There was localized tenderness or pain on palpation of the left wrist.  Muscle strength was 5/5 on flexion and extension.   The examiner reported minimal left dorsal wrist joint tenderness, no deformity, and thin post-operative scar that was non-tender and well healed.  Left hand grip was +5/5.  The Veteran was noted to be left hand dominant.  X-rays were noted to reveal moderate degenerative changes of the radiocarpal joint in March 2007, and very mild arthritic changes radiocarpal joint space in February 2013.  The Veteran was noted to have mild functional limitation at work. 

The Veteran reported at a February 2013 VA spine examination that he had been a fed-ex freight truck driver for 12 years from 1999-2011, and had been working since July 2012 as an 18-wheeler truck-freight driver.  He denied have doctor-prescribed bedrest or incapacitation due to the claimed condition in the last 12 months.  He did not report that flare-ups impacted the function of the thoracolumbar spine.  Range of motion findings revealed forward flexion to 70 degrees with pain at 70 degrees, extension to 20 degrees with pain at 20 degrees, right and left lateral flexion to 20 degrees with no objective evidence of painful motion, and right and left lateral rotation to 30 degrees with no objective evidence of painful motion.  Findings remained the same after repetitive testing.  He had functional loss of the thoracolumbar spine due to less movement than normal and pain on movement.  Straight leg raising was negative.  Radicular pain was noted due to radiculopathy with mild intermediate pain in the right lower extremity and mild paresthesias and/or dysethias in the left lower extremity.  There were no other signs or symptoms of radiculopathy and no other neurologic abnormalities.  The Veteran was found to have intervertebral disc syndrome (IVDS) with no incapacitating episodes over the past 12 months.  The examiner reported that the Veteran's thoracolumbar spine impacted his ability to work due to mild functional limitation.
III.  Law and Discussion

A.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

B.  Left Wrist Disability

The Veteran's service-connected status post open reduction internal fixation of the left wrist with moderate degenerative changes is rated as 10 percent disabling as of the date of the grant of service connection, i.e., August 31, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014). 

The March 2007 and February 2013 VA examination reports indicate that the Veteran is left-hand dominant.  His noted symptoms include pain, stiffness and decreased range of motion.  Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this Code.   

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202 -206 (1995). However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected right wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214.  38 C.F.R. § 4.71a.  However, the evidence of record does not show ankylosis of the wrist. Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

The Board is aware that during an examination that the Veteran stated that he only used his left hand for writing his name and that during testing he could not make a fist.  However, the examiner noted that the file suggested more range of motion than reported during testing.  In addition, he was observed to use the left hand to thumb through pages and get his cell phone without difficulty.  We find that the lay statements and formal testing are inconsistent with the more credible evidence and accord such evidence minimal probative value.  Because such evidence is not credible, we do not further consider such evidence for extraschedular purposes.

The Veteran's main contention is that he should be given an extraschedular rating for his left wrist disability.  He asserts that he cannot use his left wrist the way he used to.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's service-connected left wrist disability is evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by right wrist disability.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Moreover, the February 2013 VA examiner relayed the Veteran's report that he took one sick day in 2011 for left wrist pain, and assessed him as having mild functional limitation at work due to his left wrist.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected left wrist disability, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

C.  Lumbar Spine Disability

Pertinent Criteria

Disabilities of the spine, including lumbosacral strain (Diagnostic Code 5237), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id. 

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.


Discussion

Effective from the date of the grant of service connection, i.e. August 31, 2006, the Veteran's low back disability warrants no more than the currently assigned 20 percent rating.  His range of motion on forward flexion of 50 degrees at the March 2007 VA examination and 70 degrees at the February 2013 VA examination, meet the criteria for the current 20 percent rating.  See 38 C.F.R. § 4.71a, Code 5237.  In order to warrant a higher evaluation, there must be limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine or the functional equivalent thereof.  38 C.F.R. § 4.71a, Code 5237.  The evidence does not support a higher evaluation.  As just noted, forward flexion findings do not show limitation of flexion to 30 degrees or less.   Moreover, while the Veteran's assertions of chronic pain and flare ups have been duly considered, there is no lay or medical evidence that establishes that he is functionally limited to 30 degrees or less of flexion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner in February 2013 reported that the Veteran's thoracolumbar spine impacted his ability to work due to mild functional limitation.  Also, in terms of ankylosis, favorable or otherwise, this is not shown by the evidence of record.  

A rating higher than 20 percent is also not warranted under the general rating formula or the Formula for Rating IVDS based on incapacitating episodes.  Although the February 2013 VA examiner noted that the Veteran had IVDS, he also noted that there had been no incapacitating episodes over the past 12 months.  This is consistent with the Veteran's report at the February 2013 VA examination that he had not been given bedrest nor had he had incapacitating episodes over a 12 month period.  He similarly denied being given bedrest at the March 2007 VA examination.  Accordingly, a higher rating under the criteria for IVDS is not warranted.  38 C.F.R. § 4.71a, Code 5243.  

Based on the foregoing, the preponderance of the evidence is against an evaluation for service-connected DDD of the lumbar spine in excess of 20 percent from the date of the grant of service connection, i.e., August 31, 2006.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the back disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet App 119 (1999).

Separate Compensable Ratings for Neurologic Manifestations
Related to Spinal Disabilities

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to separate compensable ratings for radiculopathy of the right and left lower extremities.  With that said, the evidence does not reflect that a separate neurological rating is warranted for any other disability related to the service-connected spinal disabilities.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a. A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

As discussed above, the VA examiner at the February 2013 VA lumbar spine examination specifically noted that the Veteran had radicular pain due to radiculopathy with mild intermittent pain in the right lower extremity and mild paresthesias and/or dysethias in the left lower extremity.  He further noted that there were no other signs or symptoms of radiculopathy and no other neurologic abnormalities.  Accordingly, the Board finds that the Veteran is entitled to separate compensable disability ratings for right and left lower-extremity radiculopathy as of February 21, 2013, the date the disabilities were first observed by a VA examiner.  In this regard, while the Veteran complained of radiating pain down his right leg at the March 2007 VA examination, radicular findings were not noted.  Rather, the examiner reported that straight leg raises were negative when sitting, and although there was low back pain when lying flat, it was without radicular symptoms.  Also, the VA primary care physician in March 2006 found mild myofascial back pain and no indication of sciatica.  Due to the mild nature of the symptoms, the Veteran's right lower extremity and left lower extremity radiculopathy more nearly approximate mild incomplete paralysis warranting 10 percent disability ratings under Diagnostic Code 8720.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720.  

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided. See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the lumbar spine disability with radiculopathy (i.e., limited, painful motion, and intermittent pain/paresthesias into the lower extremities) are not shown to cause any impairment that is not already contemplated by the rating criteria. The 20 percent rating assigned under DC 5237 contemplates symptoms such as limitation of motion in the spine due to pain; and the two separate 10 percent ratings under DC 8520 contemplates mild neurological impairment from the sciatic nerve. 

Thus, the Board finds that these rating criteria reasonably describe the Veteran's lumbar spine disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

A rating higher than 10 percent for status post open reduction internal fixation, left wrist, with moderate degenerative changes, is denied.

A rating higher than 20 percent for DDD, lumbar spine, is denied.

Effective February 21, 2013, a separate compensable disability rating for right lower-extremity radiculopathy of 10 percent, but no higher, is granted.

Effective February 21, 2013, a separate compensable disability rating for left lower-extremity radiculopathy of 10 percent, but no higher, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


